Citation Nr: 0602345	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  99-24 315	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from April 1987 to January 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted a rating of 20 percent 
for the veteran's low back disability and denied entitlement 
to a total rating.  The RO in Oakland, California, is now 
servicing the veteran's claims.

The Board first considered this appeal in February 2001 and 
denied the benefits sought on appeal.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2001, the Court vacated 
the Board's decision and remanded the appeal for compliance 
with the Veterans Claims Assistance at of 2000 (VCAA).  The 
Board considered this appeal in October 2003 and again in 
July 2004 and both times determined that additional 
development was required.  All requested development has been 
performed, but the benefits sought remain denied.  As such, 
this matter is properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences chronic low back pain with muscle 
spasm on extension.

3.  The veteran has moderate limitation of motion in the 
lumbar spine with 40 degrees of flexion, extension to 10 
degrees, and bilateral rotation of the lumbar spine to 30 
degrees.

4.  The veteran has one service-connected disability rated as 
20 percent disabling and does not meet the threshold 
requirements for a total rating based on individual 
unemployability.

5.  The veteran has a high school education and work 
experience in field communications and as a cashier.

6.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
her education and work experience as a result of her service-
connected disability.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 20 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4,71a, Diagnostic Codes 5003-5237 
(2005), Diagnostic Code 5295 (2000).

2.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2004 and July 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete her claims, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because she was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate her claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling physical examinations, and by affording her the 
opportunity to give testimony before a hearing officer at the 
RO and/or the Board even though she declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran asserts that her low back disability is more 
severe than rated and that she should be awarded a 100 
percent rating for that disability either on a schedular 
basis or as a total rating based on individual 
unemployability.  She advised VA in January 1999 that she had 
a high school education and work experience in field 
communications from her time in the service and work 
experience as a cashier for a few months in 1995.  All of the 
veteran's treatment for her back disability has been rendered 
at VA facilities.

The veteran underwent VA examination in June 1999 and 
complained of chronic pain in her low back with no pattern of 
provoking the pain; she stated that the pain radiated into 
her buttocks.  The veteran presented walking with a cane, had 
no gross abnormalities of the spine, and complained of pain 
with all motion.  She had flexion to 60 degrees, extension to 
25 degrees with muscle spasm, lateral rotation to 30 degrees 
bilaterally, and lateral flexion to 35 degrees bilaterally.  
X-rays showed degenerative changes and the examiner diagnosed 
degenerative joint disease of the lumbar spine.

Treatment records dated from 1999 to 2004 show treatment 
primarily for a bipolar disorder and alcohol and crack 
cocaine abuse.  The complaints of back pain are coupled with 
findings of minimal limited motion in the lumbar spine and 
notations of degenerative joint disease and obesity.  
Treatment records do not contain a medical opinion that the 
veteran is unable to perform work activities as a result of 
her back disability.

The Board notes at this juncture that the veteran claims that 
her alcohol and cocaine abuse was due to her chronic back 
pain, that she treated her symptoms with alcohol and drugs.  
The record shows that the veteran has been off of drugs and 
alcohol since she moved to San Francisco.  In an October 2005 
Supplemental Statement of the Case, the RO denied entitlement 
to service connection for alcohol and drug abuse secondary to 
the veteran's service-connected back disability.  The veteran 
has not appealed that denial.


In January 2004, the veteran underwent VA examination but 
refused to perform the movement exercises required to 
evaluate motor power and range of motion.  It was noted that 
she walked with a wide base because of her obesity, that she 
had no atrophy of the muscles of her lower extremities, and 
that she had no loss of balance or incoordination.  The 
examiner stated that he suspected the veteran did not have 
any loss of motion in her lumbosacral spine.  X-rays showed 
moderate disc narrowing at L3-L4 consistent with degenerative 
joint disease.  The examiner diagnosed functional low back 
pain complicated by obesity.

The veteran underwent another VA examination in March 2005 
and was cooperative with all testing.  She complained of low 
back pain aggravated by repetitive bending, lifting, 
reaching, pulling, mopping, prolonged standing, and prolonged 
sitting.  It was noted that she was working in the 
housekeeping department of a VA medical center in a work 
therapy program and doing well with her sobriety.  Upon 
examination, there was no atrophy or weakness of the lower 
extremities, the veteran had a normal gait, and she appeared 
comfortable during the interview.  She had lateral bending to 
10 degrees bilaterally, flexion to 40 degrees, extension to 
10 degrees, and rotation to 30 degrees bilaterally.  There 
was no paraspinal tenderness or muscle spasm and the veteran 
had a normal lumbar lordosis.  X-rays were consistent with 
previous x-ray studies and the examiner diagnosed chronic low 
back pain due to degenerative joint disease of the 
lumbosacral spine.  The examiner noted that the veteran had 
complaints of increased pain about twice per month and opined 
that the veteran's limitation due to pain would increase with 
bending, heavy lifting, reaching and pulling.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  


During the course of this appeal, the diagnostic codes used 
for rating back disabilities were revised.  VA's General 
Counsel has held that, where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 
10, 2000); see 38 C.F.R. § 3.114.  

The Board notes that the RO considered both the new and the 
old regulations in determining that a rating higher than 20 
percent was not for assignment.  As such, the veteran has 
been given adequate notice and an opportunity to submit 
evidence and argument in support of her claims.  Thus, the 
Board finds that she will not be prejudiced by the Board 
addressing the revised regulations.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

At the time the veteran filed this claim for an increased 
rating, her back disability was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  A 20 percent rating was 
assigned based on findings of low back pain with muscle spasm 
on extension.  Diagnostic Code 5295 allowed for the 
assignment of a higher rating of 40 percent upon a showing of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5292 
could also be utilized when evaluating back disabilities.  
Specifically, a 40 percent rating was assigned when the 
evidence showed severe limitation of motion in the lumbar 
spine; a 20 percent rating was assigned for moderate 
limitation of motion.

Prior to current revisions, Diagnostic Code 5293 also allowed 
for the assignment of a 40 percent rating.  This higher 
rating could be assigned upon a showing of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent disability evaluation was 
for assignment when there was evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome was amended.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (effective September 23, 
2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past twelve months or a combination of separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities under Section 
4.25, whichever method results in the higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  Specifically, evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months will result in the grant 
of a 20 percent disability evaluation; evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months warrants the assignment of a 40 percent disability 
rating; evidence of incapacitating episodes having a total 
duration of at least six weeks during the past twelve months 
warrants the assignment of a 60 percent disability rating.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Effective September 26, 2003, all rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a were amended, including criteria for rating 
invertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003).  The amendment changes the diagnostic code numbers 
used for all spine disabilities and institutes the use of a 
general rating formula for diseases and injuries of the spine 
for the new Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes as outlined above 
under the discussion of Diagnostic Code 5293 (Intervertebral 
Disc Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

The Board also points out that Diagnostic Code 5003 was 
considered because the record clearly shows that the veteran 
has degenerative arthritis in the lumbar spine.  Degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Given the evidence as outlined above, the Board finds that 
neither the old nor the new rating criteria is more 
beneficial to the veteran as the evidence shows that the 
assigned 20 percent rating most appropriately reflects the 
level of disability experienced by the veteran under all 
rating criteria.  The Board notes that 38 C.F.R. §§ 4.40 and 
4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. § 4.59, which 
requires consideration of painful motion with any form of 
arthritis, the veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.

As for the rating criteria in effect at the time the veteran 
filed her request for an increase, the Board finds that a 
rating higher than 20 percent may not be assigned under 
Diagnostic Code 5295 because there is no evidence of any 
listing of the spine, marked limitation of forward flexion, 
or any abnormal mobility.  Under Diagnostic Code 5293, a 
rating higher than 20 percent may not be assigned because 
there is no evidence of intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  And, a 
rating higher than 20 percent may not be assigned under 
Diagnostic Code 5292 because the veteran's limited motion in 
her lumbar spine is moderate as opposed to severe.  The Board 
specifically finds that the limited lumbar motion is moderate 
because the veteran maintains 40 degrees of flexion, 
extension to 10 degrees, and bilateral rotation of the lumbar 
spine to 30 degrees.  Although she has complaints of pain 
with all ranges of motion, the level of functionality 
retained is consistent with a finding of moderate limitation.  
As such, a rating higher than 20 percent may not be assigned 
under the old rating criteria.

As for current rating criteria, the Board finds that a rating 
higher than 20 percent may not be assigned based on 
incapacitating episodes as the medical evidence does not show 
that the veteran has at any time been confined to bedrest by 
a physician for her back pain, much less for four weeks in a 
twelve month period.  Additionally, there is no evidence of 
ankylosis of the thoracolumbar spine so as to allow for the 
assignment of a rating higher than 20 percent under the 
general rating formula for back disabilities.  The veteran 
has forward flexion greater than 30 degrees, but less than 60 
degrees, meeting criteria for assignment of a 20 percent 
rating under the general rating formula.   Therefore, a 
rating higher than 20 percent may not be assigned under the 
new rating criteria.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran at one time asserted that she was 
totally unemployable because of her service-connected back 
disability, she has not identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings and the evidence shows that she is 
currently employed.  The veteran has not required frequent 
periods of hospitalization for her spine disability; her 
hospitalizations have been for psychiatric impairment.  
Furthermore, treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  While the record reflects that the 
veteran was unemployed for quite some time, it also shows 
that she has been predominantly limited in her ability to 
maintain employment by her alcohol and drug abuse.

The Board does not doubt that limitation caused by chronic 
low back pain has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 20 percent evaluation assigned adequately reflects 
the clinically established impairment experienced by the 
veteran and her request for a higher rating is denied.

The veteran has also made application for a total rating 
based on individual unemployability.  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more with sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16.

The veteran has one service-connected disability rated as 20 
percent disabling.  As such, her total combined disability 
rating is 20 percent.  Therefore, the veteran does not meet 
the percentage threshold requirements provided in 38 C.F.R. 
§ 4.16(a) for consideration of entitlement to a total rating 
based on individual unemployability.  She may, however, be 
entitled to a total rating based on extra-schedular 
considerations under 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on her 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
her in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Based on the evidence as outlined above and the evidence 
submitted by the veteran that she has a high school education 
and work experience in field communication and as a cashier, 
the Board finds that the veteran is not precluded from 
securing and following some form of substantially gainful 
employment consistent with her education and work experience 
as a result of her service-connected disability.  
Specifically, the veteran's back disability is found to cause 
moderate limitation of motion and to restrict her ability to 
bend, lift, and stand or sit for extended periods of time.  
She is currently working in housekeeping at a VA facility and 
there is no suggestion in the medical evidence that the 
veteran has ever been precluded from working as a result of 
her physical complaints alone.  The veteran has various 
medical problems which have contributed to her unemployment 
and the evidence of record simply does not rise to the level 
of showing that the veteran's single service-connected 
disability restricts her ability to perform gainful activity.  
Therefore, the veteran's application for a total rating based 
on individual unemployability is denied.

ORDER

A rating higher than 20 percent for degenerative joint 
disease of the lumbar spine is denied.

A total rating based on individual unemployability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


